Citation Nr: 1222418	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The Veteran had active service from August 1969 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2005 which declined to reopen the claim for service connection for a low back disability.  In February 2008, the Board reopened the claim of service connection for a low back disability and remanded the appeal for additional development.  Subsequently, the Board requested a specialist medical opinion through the Veterans Heath Administration (VHA), which was received in May 2012.  


FINDING OF FACT

Currently shown degenerative disc disease of the lumbar spine is at least as likely as not etiologically related to lumbar sprain shown in active military service. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

The Veteran served on active duty in the Navy from August 1969 to July 1974, with prior service in the Naval Reserve Officer Training Corps (ROTC).  

He alleges that his current low back disability is related to episodes of back injury and strain both before and during his active service.  He stated that the original injury to his back occurred in the summer of 1962, which he did not report at the time, and that he subsequently experienced recurring back pain/strain where he could not straighten after bending over.  In a contemporaneous letter from the 1960's the Veteran reported that he could barely touch his toes after an accident.

A service treatment record dated July 25, 1963, notes that the Veteran strained his back while playing basketball.  On examination, he had slight tenderness in the lumbosacral region.  The assessment was lumbosacral sprain, and he was to be given a light duty until 8 a.m. on July 27.  Evidence indicates that this treatment was provided at the Naval Amphibious Base in Coronado, California.  

On the July 1969 examination for entrance onto active duty, the Veteran's spine was normal on clinical evaluation.  In a report of medical history the Veteran denied recurrent back pain, and he did not report a history of a prior back injury.  His service treatment records show that in January 1973, he complained of lower back pain for the past 6 hours.  He reported a history of several episodes of recurrently low back pain over the past 10 years.  On examination, he had paraspinal muscle spasm and positive straight leg raising test.  The impression was strain, possible disc, although this was noted to be doubtful.  X-rays disclosed a lumbarized sixth lumbar vertebra.  Approximately a week later, he again complained of back pain, stating that he had strained a muscle bending over the previous week.  He was much better now, although still stiff.  No further complaints were noted in the service treatment records.  However, on a report of medical history compiled in connection with his July 1974 service separation examination the Veteran endorsed a history of recurrent back pain.  He said that in 1962, he had strained his back on a third class midshipman cruise, with at least 4 recurring episodes since.  Reportedly, the last episode had occurred in February 1973.  The Veteran's spine was found to be normal on clinical evaluation.  

On a May 1980 VA examination the Veteran reported that in 1962 he sustained a low back strain, and he was diagnosed has having lumbosacral strain with recurrent low back syndrome.  An associated X-ray was interpreted as revealing a normal lumbar spine.

On a March 2007 VA examination the Veteran reported that he was in the ROTC from 1961-1969 and claimed a back injury in 1962, and then a low back sprain in 2003, "neither considered to be on active duty."  The examiner stated that during the Veteran's period of active duty, there appeared to be a low back strain in 1972, and a lumbarized sixth vertebra had been noted.  The examiner reported that the Veteran admitted to "pre-existing" back trouble.  The examiner said that X-rays in 1973 had shown a lumbarized sixth vertebra "developmental abnormality."  The Veteran gave a history of episodic and progressive pain since 1964, and indicated that in 1991 or earlier, he had undergone a lumbar laminectomy.  The diagnosis was "congenital lumbarization with degenerative disc and joint disease of the lumbar spine at L4-S1.  Pre-existing lumbar condition not caused by or related to two brief isolated episodes of musculoskeletal complaints, without significant mechanism of injury, during military service."  

In May 2007, P.G.S.L., M.D., wrote that the Veteran had had lumbar disc herniation requiring a lumbar laminectomy in 1991; he had not seen the Veteran since the 1990's.  In a letter dated in October 2008, he wrote that upon review of the Veteran's service medical reports the "[problems]" the Veteran currently experienced with lumbosacral strain were more likely than not a result of the accident he had while in the military.  

On October 2010 VA examination the Veteran reported that he pulled his back in 1962 while lifting a piece of machinery with a recurring and progressive course since onset.  The diagnosis was lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD) of L4-S1.  The examiner noted that the Veteran's documented acute lumbar strain prior to service did not represent a chronic condition that pre-existed service as acute myofascial back conditions were consistent with natural exposure in active individuals and could not be construed as a chronic disc condition.  She opined that the Veteran's current back disorder was consistent with a developmental condition and natural age, there was no documented mechanism of injury that would support disc injury, that myofascial back pain and strains were distinguished from and could not be construed as DDD, DJD, or spondylosis, and that a medical nexus could not be made from lumbar strain to lumbar degenerative disease.  

The VHA opinion in May 2012 concluded that the Veteran had recurrent low back strain starting in 1962 with documented recurring episodes in July 1963, July 1972, and January 1973, with diagnoses of back strain.  The January 1963 X-rays indicated lumbarized 6th lumbar vertebra, but did not mention any other abnormalities, such as degenerative changes.  Based on this, the physician concluded that the Veteran had recurrent low back strain starting in 1962.  A definitive diagnosis of degenerative disc disease or spondylosis during those periods of time could not be made based on the available records.  

The consulting expert stated that lumbarization of the 6th vertebra was a congenital variant and not a condition that would change or "increase in severity" at any time.  During his active service, the Veteran had recurrent episodes of low back strain, independent of his lumbarized 6th vertebra.  

The opinion further noted that the Veteran's current back disability was degenerative disc disease or lumbar spondylosis; the earliest documentation of this was in 1991, when he underwent lumbar disk surgery.  A magnetic resonance imaging (MRI) scan in September 2010 documented degenerative disc disease at L4-5.  After a discussion of the lack of any evidence showing the onset of degenerative disc disease, and relevant medical literature, the physician stated that the Veteran's "recurrent episodes of low back strain during active service is related to a small degree (less than 50%) to his current degenerative disc disease, but cannot be deemed the primary cause (greater than 50%) of his current lumbar spine disease."  

The consulting expert also noted that there was evidence that the Veteran did have exposure to lifting heavy weights during active service, that there was a weak association between heavier lifetime physical loading and spine degeneration, and that his lumbar strain during active service was thus related to his current spine degeneration.  However, the degree of this relationship and any causal effect could not be stated as greater than 50 percent, given the literature evidence of a weak association and stronger genetic influences.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that he initially injured his back while on a midshipman cruise in the summer of 1962, while enrolled in a ROTC program.  He was not on active duty at this time, and, therefore, the matter of whether a back disability pre-existed service has been raised by the RO and various medical opinions.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003) (A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.)  However, since a back disorder was not noted at the time of entrance into the Veteran's period of active service, and there is no evidence that clearly and unmistakably shows that a back disorder preexisted service and was not aggravated during service, this case is one of direct service connection, and service treatment records reveal treatment for lumbar straining during that period of service.  

The remaining question, therefore, is whether the Veteran's current low back disability is related to the inservice symptoms.  The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

There is a significant period of time between the Veteran's discharge in 1974 and his surgery for degenerative disc disease in 1991.  Since he was on active duty, however, he has consistently reported continuity of symptomatology, including on a 1980 VA examination, prior to the surgery.  Although the March 2007 examination report noted a back sprain in 2003, this was after the lumbar laminectomy, i.e., after a chronic low back disability had been found to be present.  Thus, the Board finds the evidence of continuity of symptomatology to be essentially credible.  

The VHA opinion received in May 2012 does not contain a clear statement as to the relationship of the current back condition to service.  The consulting expert stated that lumbarization of the 6th vertebra was a congenital variant and not a condition that would change or "increase in severity" at any time.  The Board notes that a congenital or developmental defect, as such, is not a disability for which service connection may be granted.  38 C.F.R. § 3.303(c).  Nevertheless, the physician further stated that during his active service, the Veteran had recurrent episodes of low back strain, independent of his lumbarized 6th vertebra.  

In discussing whether degenerative disc disease of the lumbar spine demonstrated on MRI in September 2010 was related to the recurrent low back strain shown in service, the physician stated that the Veteran's "recurrent episodes of low back strain during active service is related to a small degree (less than 50%) to his current degenerative disc disease, but cannot be deemed the primary cause (greater than 50%) of his current lumbar spine disease."  The physician therefore left open the question of whether it was at least as likely as not (a 50% probability) that degenerative disc disease was related to the low back strain.  Later in the opinion, however, the consulting expert commented on the Veteran's likely physical activities during service, including the lifting of heavy objects, concluding that the degree of this relationship and any causal effect "could not be stated as greater than 50 percent," given the literature evidence of a weak association and stronger genetic influences, thus implying that such a relationship could be stated as 50 percent or less.  

Consequently, the Board finds that the question of whether it is at least as likely as not that current degenerative disc disease of the lumbar spine is related to chronic lumbar strain shown in service must be resolved in the Veteran's favor.  Accordingly, with the application of the benefit-of-the-doubt rule, service connection is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching this determination, the Board has also relied on the Veteran's credible statements, consistent over many years, of continuity of symptomatology since service.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


